Title: From Thomas Jefferson to Jacques Necker, [19 November 1788]
From: Jefferson, Thomas
To: Necker, Jacques



[Sir]
[Paris. Nov. 19. 1788.]

I have now the honor of submitting to your Excellency’s perusal the Observations on the whale fishery, which I had that of telling you I would commit to writing. The translation and printing them have occasioned more delay than I expected. Tho’ printed for the purpose of facilitating the reading, they are intended for the  perusal of his majesty’s ministers only, the matter of them being improper to get abroad.
I have more confidence in my information as to what relates to England and America, than in that relating to France. In this part however, your Excellency can correct any errors into which I may have been led, vary the calculations accordingly, and know the true result. I have admitted some matter not immediately pertinent to the question under consideration. It was such as I was glad to have an opportunity to suggest for your further consideration at some other time. The manufactures which I have particularly named would form a greater basis of exchange than any other whatever. I send the translation of this paper also, but have not knowledge enough of the French language to decide on it’s fidelity.
I have the honor to be with sentiments of the highest respect and attachment Your Excellency’s Most obedient and most humble servant,

Th: Jefferson

